Freedman, J. (dissenting in part).
I respectfully dissent to the extent that I would reduce the convictions of both defendants to robbery in the second degree based on the undisputed evidence in the case. Domingo Lopez was held up at gunpoint in the early morning of April 21, 2006. Defendants put a gun to his head and neck and robbed him. When the police apprehended defendants, a black BB gun or air gun was recovered from the trunk of their car, and Lopez identified the gun at trial as the one that looked like the one used during the robbery.
*183As indicated by the majority opinion, Penal Law § 160.15 (4) provides that “[a] person is guilty of robbery in the first degree when ... he or another participant . . . [displays what appears to be a pistol ... or other firearm.” However, that Penal Law provision also states that it is an
“affirmative defense that such pistol, revolver . . . or other firearm was not a loaded weapon from which a shot, readily capable of producing death or other serious physical injury, could be discharged. Nothing contained in this subdivision shall constitute a defense ... or preclude a conviction of, robbery in the second degree.”
There is no question in this case that the prosecution’s case hinged upon the display of what appeared to be a weapon. When defendants were apprehended, the only gun that was recovered and which the victim identified at the time and at trial as what appeared to be the gun used by defendants was a BB gun or other air gun and not a firearm. The prosecution’s summation focused primarily on that gun and the fear that it engendered in the victim. Had defendants requested an instruction or reduction based on the affirmative defense, they would have been entitled to one since the only gun recovered or even discussed during the trial was the BB gun. Thus, the issue is whether the interests of justice mandate a reduction of the conviction based on the fact that the only evidence of a weapon that was adduced was that of a BB gun rather than a firearm.
In People v Edwards (121 AD2d 254 [1986], lv denied 69 NY2d 710 [1986]), this Court reduced the first-degree robbery conviction to second-degree robbery where it was established as a matter of law that the weapon used was not capable of firing a real bullet even though the defendant neither requested the court to charge this affirmative defense nor objected to its absence in the charge (id. at 255). Similarly, in People v Lyde (98 AD2d 650 [1983], lv denied 61 NY2d 910 [1984]) and People v Williams (61 AD2d 992 [1978]), this Court reduced convictions in the interest of justice from first- to second-degree robbery where a starter’s pistol and a toy gun were displayed, also in the absence of a request by the defendant. More recent cases in which convictions were reduced based on the display of a BB gun were People v Layton (302 AD2d 408 [2003]) and People v Bowman (133 AD2d 701 [1987], lv denied 70 NY2d 953 [1988]). As the majority indicates, where a defendant proves by a preponderance of the evidence that the object displayed is not *184capable of producing death or serious injury, the affirmative defense set forth in Penal Law § 160.15 (4) is established. All of the evidence adduced in this case establishes that affirmative defense. Thus, as in the cases cited, the conviction should be reduced in the interest of justice.
I find the majority’s alternative ground, namely that defendants “consciously displayed something that could reasonably be perceived as a firearm,” to be unsupported by the evidence. There was only one statement made during the entire trial referring to what the majority relies upon, namely, “He told me to put my back [sic] and I felt the other person was touching me with something else on my back. I don’t know. I cannot say it was a gun or something else.” Contrary to what the majority states, the word “object” was used neither by the victim nor the prosecutor. That statement did not constitute a “display of a firearm” as described in People v Lopez (73 NY2d 214 [1989]). In Lopez, the Court of Appeals held that the display element of Penal Law § 160.15 (4) was satisfied where the defendant put his hand in his pocket “as if he had a gun” and announced “this is a stick up” (Lopez at 218). Here, the victim specifically said he did not know if the something he felt was a gun, and clearly, his focus was on the BB gun held to his head and neck. In People v Grant (17 NY3d 613 [2011]), the Court of Appeals found that a written statement during a robbery threatening to shoot a victim with a gun was insufficient to establish the possession element of Penal Law § 160.15 (3). Similarly, an ambiguous statement about feeling “something” should not be sufficient to establish the display element under Penal Law § 160.15 (4). In all of the cases cited by the majority, the victim perceived the item at issue to be a gun. In this case, the victim made only one reference to “something” and specifically stated he did not know if it was a gun.
Accordingly, I would reduce the conviction to robbery in the second degree and remand the matter for resentencing on the reduced count.
Saxe, J.E, and Friedman, J., concur with Richter, J.; Moskowitz and Freedman, JJ., dissent in part in an opinion by Freedman, J.
Judgments, Supreme Court, Bronx County, rendered November 25, 2009, and June 19, 2008, affirmed.